This proceeding is incident to the failure of the trial court to rule upon motion and demurrer of cross-complainant embraced in answer to the cross-bill in the case of Roubicek v. Roubicek, post, p. 442, 21 So.2d 244.
The answer of the court to the rule nisi indicates a waiver of the petitioner to have the ruling sought, but, without declaring specifically with regard thereto, we think the decision this day rendered in the main case suffices to dispose of the instant proceeding, so the writ is denied.
Writ denied.
GARDNER, C. J., and BROWN and LIVINGSTON, JJ., concur.